Name: 93/539/EEC: Commission Decision of 20 October 1993 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 93/364/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  tariff policy;  animal product;  means of agricultural production;  Europe
 Date Published: 1993-10-21

 Avis juridique important|31993D053993/539/EEC: Commission Decision of 20 October 1993 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 93/364/EEC Official Journal L 262 , 21/10/1993 P. 0067 - 0068COMMISSION DECISION of 20 October 1993 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 93/364/EEC(93/539/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 (4) thereof, Whereas, as a result of outbreaks of classical swine fever in different parts of Germany, the Commission adopted Decision 93/384/EEC of 18 June 1993 concerning certain protection measures relating to classical swine fever in Germany (3), as amended by Decision 93/497/EEC (4); Whereas classical swine fever has been diagnosed in pige sent from Germany to Belgium; Whereas the classical swine fever situation in Germany is liable to present a serious threat to the herds of Member States in view of trade in live pigs, fresh meat and certain meat-based pork products; Whereas certain temporary protection measures specific to the situation in Germany must be adopted; Whereas it is necessary to further examine the ways in which to improve the measures against swine fevers, in particular measures concerning the identification and movement of animals; Whereas the protection measures introduced by Decision 93/364/EEC, in the interest of clarity, must be repealed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Pending a subsequent Commission decision, Germany shall not send to other Member States live animals of the porcine species coming from its territory. Article 2 1. Pending a subsequent Commission decision, Germany shall not send to other Member States fresh pigmeat and pigmeat products obtained from pigs coming from holdings situated on its territory. 2. The restrictions described in paragraph 1 shall not apply to meat products which have undergone one of the treatments laid down in Article 4 (1) of Council Directive 80/215/EEC of 22 January 1980 on health problems affecting intra-Community trade in meat products (5). 3. Meat products produced in accordance with the provisions of paragraph 2 and consigned from Germany shall be accompanied by a health certificate referred to in Article 3 (9) (b) (ii) of Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (6). The certificate shall bear the following words: 'Products conforming to Commission Decision 93/539/EEC of 20 October 1993 concerning certain protection measures relating to classical swine fever in Germany.' Article 3 The Commission will follow developments in the situation and may amend this Decision in the light of such developments. Article 4 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. The shall immediately inform the Commission thereof. Article 5 Decision 93/364/EEC is hereby repealed. Article 6 This Decision is applicable until 29 October 1993. Article 7 The Decision is addressed to the Member States. Done at Brussels, 20 October 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 150, 22. 6. 1993, p. 47. (4) OJ No L 233, 16. 9. 1993, p. 15. (5) OJ No L 47, 21. 2. 1980, p. 4. (6) OJ No L 26, 31. 1. 1977, p. 85.